Citation Nr: 1042356	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides while serving in 
the Republic of Korea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Diabetes mellitus was not shown during service or within one year 
of the Veteran's discharge from service, and there is no 
competent evidence that he was exposed to herbicides during his 
military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, a January 2007 letter, issued prior to the decision 
on appeal, advised the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, service personnel records, 
and private treatment records.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Additionally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  
A veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  Diseases associated with such exposure are 
set forth in 38 C.F.R. § 3.309(e) (2010), and include Type II 
diabetes mellitus.

As an initial matter, the Veteran does not contend and the 
evidence does not establish that he suffered from diabetes in 
service or within one year following discharge from service.  
Service treatment records are negative for complaints or findings 
of diabetes.  The current medical evidence of record shows that 
the Veteran is diagnosed with diabetes mellitus.  A 2003 private 
treatment record noted the Veteran had a 10 year history of 
diabetes.  The Veteran reported that he was diagnosed with 
diabetes in the mid 1980s.  Such evidence reflects the onset of 
diabetes to be more than 10 years after his discharge from 
service.  In addition, the Veteran does not contend and the 
evidence does not establish that he served in Vietnam.  The 
Veteran's DD Form 214 specifically states that he had no Vietnam 
service.

The Veteran contends that his diabetes is the result of exposure 
to herbicides while he served in Korea from 1970 to 1971.  
Specifically, he contends that he served in and travelled to 
places in Korea that had been previously sprayed with herbicides 
in 1968 and 1969.  

Service personnel records indicate that the Veteran served in 
Korea with Company B, 2nd Battalion, 9th Infantry, 2nd Infantry 
Division beginning December 1, 1970.  Beginning June17, 1971 he 
served with Company B, 1st Battalion, 31st Infantry, 2nd Infantry 
Division.  

The Department of Defense has indicated that Agent Orange was 
used along the Demilitarized Zone (DMZ) in Korea from April 1968 
to July 1969.  Thus, the Veteran did not serve in Korea during 
the period that the Department of Defense indicates herbicides 
were used.  Moreover, in January 2007, the National Personnel 
Records Center indicated that there was no record of the 
Veteran's exposure to herbicides.  

The Board is cognizant of the Veteran's belief that his presence 
in Korea approximately 17 months after herbicides were sprayed 
constitutes exposure and that service connection for diabetes 
mellitus is warranted.  However, there are no provisions of law 
establishing service connection based on the mere presence in an 
area after the use of herbicides was discontinued.  Moreover, 
there is no indication that the Veteran possesses any specialized 
training or experience to establish that he is competent to 
conclude he was exposed to herbicides while he served in Korea.  
Thus, in the absence of service in Vietnam, or with certain units 
in Korea from April 1968 to July 1969, the preponderance of the 
evidence is against a finding that the Veteran was exposed to 
herbicides during his military service.  As such, entitlement to 
service connection for diabetes mellitus as due to herbicide 
exposure is not established.  See 38 C.F.R. § 3.307(a)(6), 
3.309(e).

Moreover, as noted above the Veteran does not contend, nor does 
the evidence show that his diabetes arose during service or 
during the one year period following discharge from service.  
Thus, service connection on a direct basis and on a presumptive 
basis as a chronic condition is not warranted.  38 C.F.R. 
§ 3.303, 3.307(a), 3.309(a).  

The Board notes that a VA examination has not been conducted in 
this case.  However, the evidence fails to show diabetes in 
service or that he was exposed to herbicides in service.  
Accordingly, there is no competent evidence of a disease, injury, 
or event in service and a VA examination is not required.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  
In addition, the Board notes the Veteran completed release of 
information forms for recent treatment for diabetes.  However, 
the evidence of record establishes the current existence of 
diabetes and the Veteran reports the onset of the disorder was in 
the 1980s, years after discharge from service.  As the current 
presence of diabetes has already been established, the relevant 
question in this case based on the Veteran's contentions is 
whether he was exposed to herbicides in Korea.  He does not 
contend that these medical treatment records would establish 
such.  As these current treatment records are not relevant to 
herbicide spraying in Korea during the Vietnam era, the RO's 
failure to obtain the records of current treatment is harmless.  
See 38 C.F.R. § 3.159(c)(1) (VA will make reasonable efforts to 
obtain relevant records).

In summary, the Veteran does not contend and the evidence does 
not show that diabetes was present in service or within one year 
following discharge from service.  Additionally, the Veteran does 
not contend and the evidence does not show he served in Vietnam 
during the Vietnam era.  Finally, the Veteran served in Korea 
beginning in 1970, more than a year after the use of herbicides 
in Korea as established by the Department of Defense.  As such, 
there is no competent evidence establishing that the Veteran was 
exposed to herbicides during his military service.  Accordingly, 
the claim for service connection for diabetes is denied. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).




ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


